DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 4/1/2022 Response Is Informal/Non-Responsive 
01.	The 4/1/2022 "Reply" fails to respond to the 2/3/2022 "Office Action" because of the following matter(s). 
Applicants add new claims 24-26, which addition raises the issue of Restriction between the embodiments of FIGs. 3A and 3B. 
Specifically, Applicants are is required under 35 U.S.C. § 121 to elect, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species: A, B, and C, wherein:
Species C1:	A product embodiment described with respect to FIG. 3A.
Species C2:	A product embodiment described with respect to FIG. 3B.
For examination purposes, restricting Species C1 and C2 is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) there would be a "serious burden on … examin[ation]" if restriction between these Species were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Species C1 and C2 are "distinct" because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text associated with the embodiments; compare, for example, the different structured multilayers shown in FIGs. 3A and 3B). In addition, these Species are not obvious variants of each other based on the current record.
The first prong of the test, therefore, is satisfied.
Additionally, searching for and examining Species A, B, and C, together, causes serious burden on examination. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, for example, M.P.E.P. § 808.02 stating that having to "employ[] different search queries" is a way to show serious burden on examination. And the prior art applicable to one Species would not likely be applicable to other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Species A, B, and C, from each other, is proper. 
A complete reply to this requirement must:
1.	elect one, and only one, of Species A, B, and C for prosecution, even if the reply traverses the Requirement (see, e.g., 37 CFR 1.143);
2.	identify all pending and reply added claims generically reading on the elected Species and also reading on other Species (see, e.g., M.P.E.P. § 809.02(a)); and 
3.	identify all pending and reply added claims specifically reading only on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The elected Species must correspond to the elected GROUP of related inventions, identified above. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim generically reads on the elected Species and also reads on other Species (see, e.g., M.P.E.P. § 809.02(a)), or whether the added claim specifically reads only on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicant traverse on the ground that the Species are not "distinct," Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
Accordingly, to avoid abandoning this Application, since the Reply appears to be bona fide, Applicant must file a response correcting the above described matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
CONCLUSION
03.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814